PER CURIAM.
We affirm appellant’s conviction for the sale of a substance in lieu of a controlled substance.
The record shows that the trial court sentenced appellant as a habitual offender without having obtained or considered a presen-tence investigation report as required by section 775.084(3)(a), Florida Statutes (1995). Appellant did not waive his right to have the trial court consider such a report.
Accordingly, we reverse appellant’s sentence as a habitual offender. See Bardwell v. State, 617 So.2d 431 (Fla. 4th DCA 1993). We remand this cause for resentencing with leave to the trial court to reconsider appellant’s sentence as a habitual offender in accord with the requirements of section 775.084,-Florida Statutes (1995).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN and DELL, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.